Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s proposed amendment to the title.  The Examiner does not find this title clear.  The request level is not explicitly indicative of any particular functionality.  A suggestion is provided below.
Applicant's arguments filed 8/2/2022 regarding the 35 USC 112(b) rejection of claims 1-6 is withdrawn.  However, it is noted that the amendment has created additional ambiguity that is detailed in the rejection below.
The applicant’s arguments filed 8/2/2022 regarding the 35 USC 112(b) rejection of claim for has been fully considered but they are not persuasive.  The amendment only removed the term “color” from the phrase “color shift.” The applicant has not identified where the term “shift” or the phrase “color shift” is specifically defined as intended by the applicant.  Therefore, the 35 USC 112(b) rejection of claim 4 is maintained.
Applicant's arguments filed 8/2/2022 regarding prior art Omagari have been fully considered but they are not fully persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Omagari was applied only as a secondary reference in the Non-Final Office Action.  The applicant argues that Omagari teaches where patches are formed with different inks, those being RGB inks.  The Examiner respectfully disagrees.  While Omagari discloses that the input color space can be RGB or CMYK, Omagari explicitly discloses where “... printer driver converts the color of the print data into CMYK colors, which are ink colors of the printer, and then performs half-tone processing and outputs the print data to the printer 20, p0029.” Omagari also discloses patches formed from those with a high density and those with low density [p0045-0046] and evident in at least Figure 9 that represent different gradations.  Omagari further explicitly teaches where in the process of generating the patch chart, that the user selects the print quality, i.e. request level, for the chart at step S402 [print quality is selected, p0034 & p0037].  While Omagari doesn’t specifically mention toner, Omagari does state that an electrographic printer can be used [an electrophotographic printer or the like may be used, p0049] which is a toner based system.  Therefore, Omagari is still found to be applicable as prior art in the instant application.
Winter is only discussed in view of arguments directed at independent claim 1.
The remainder of the applicant’s arguments are directed at the amended language of claim 1 and have been considered but are moot because the new ground of rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS CAPABLE OF SETTING A USER’S IMAGE ADJUSTMENT PROCESSING.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 ends with a comma instead of a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: request level setting unit [CPU, 0009] and image adjustment processing unit [CPU, 0009] in claim 1, 2 and 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “... the request level setting unit specifies the request level of density variation, and the image adjustment processing unit selectively executes an automatic adjustment and a manual adjustment according to the request level of the density variation.” There is no apparent embodiment whereby the adjustment processing unit executes an automatic adjustment and a manual adjustment.  According to the disclosure, one or the other adjustment type is made – not both as the claim states.  See specification paragraphs 0015-0017.  
Claim 3 is rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), --second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a request level of a color of the toner.” It is indefinite and unclear the intent of this limitation.  According to the disclosure, a user can check various boxes represented by individual toner patches and a “color shift” as shown in Figure 2 and the flowchart of Figure 3.  How is the request level associated with any particular color of the toner?  What if multiple colors are selected?  Is it an overall setting?  How is it distinguishable if more than one request level is made when more than one color is selected since the user can select a plurality of either?  How is the request level applied to only the selection of the various patch images?  For purposes of examiner, the Examiner interprets the “a request level of a color of the toner” to mean that a test pattern is provided to plural predefined print modes selectable for subsequent adjustment processing.  Claims 2-7 are rejected based on their dependency and failure to remedy the deficiency of claim 1.
Claim 7 recites “... a test chart.” This test chart has been instantiated in claim 1 from which claim 7 depends.  It is indefinite whether the test chart of claim 7 is the same chart of claim 1 or a different chart.  For purposes of examination, the Examiner interprets this chart to be the same one already instantiated in claim 1.
Claim 1 recites “... a plurality of patch images,” claim 4 recites “... a plurality of patches,” and claim 7 recites “... the patch image ... a patch image.”  It is unclear and indefinite whether each of these various recitations are to be considered different or if they are referring to the same set of patches.  For purposes of examination, the limitation as claimed in claims 1 and 4 are interpreted to be the same set of patches.  The recitations of new claim 7 do not have a proper antecedent basis.  
Claim 2 recites “... the request level setting unit specifies the request level of density variation, and the image adjustment processing unit selectively executes an automatic adjustment and a manual adjustment according to the request level of the density variation.”  It is unclear and indefinite how this limitation is intended to be executed because there is no embodiment whereby the adjustment processing is executed automatically and manually.  At best this processing appears to be mutually exclusive.  What causes the automatic and/or the manual adjustment to be made?  How does the request level of adjustment determine an automatic adjustment and/or a manual adjustment?  How is the request level applied for determining whether the execution is to be automatic or manually accomplished?  There is no requisite degree for such a determination disclosed [see specification paragraphs 0015-0017].  For purposes of examination, the Examiner best understands the limitation to mean that the adjustment processing can be one of automatic or manual.  Dependent claim 7 is rejected based on its dependency and for failing to remedy the deficiency of claim 2 from which it depends.  The Examiner notes that claim 7 merely includes the adjustment process itself but does not remedy the issues of claim 2.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shift” in claim 4 appears is used by the claim to mean “gradation and/or density variation,” while the accepted meaning is “any change which is unexpected and doesn't meet customer expectations or a misregistration between overlapping colorants.” The term is indefinite because the specification does not clearly redefine the term.
Claim 5 recites “... the image adjustment processing unit sets at least one of a type and a frequency of the image adjustment process.”  It is unclear and indefinite as to what is intended by the “type” of adjustment processing.  The disclosure does not define what this “type” represents.  For purposes of examination, it is a specific type of correctional intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US Pub 20110286018) in view of Dobbs (EP 0836153).
Claim 1: Hashizume discloses an image forming apparatus [Abstract] comprising: 
a printing apparatus that effects printing by using toner [the gradation correction of the image forming apparatus 100 that includes toners of cyan, magenta, yellow, and black (CMYK) as coloring agents, p0030]; 
a request level setting unit [user interface (UI) 104, p0026 & p0054] that: 
(a) causes the printing apparatus to print a test chart including an inquiry about a request level of a color of the toner for printing by the printing apparatus [selecting the correction mode allows the user to select anyone of the efficiency priority, the standard, and the precision priority as well as the color of the toner to be corrected as shown in Figure 8A, p0054-0056]; 
(b) receives the test chart further including a response to the inquiry, indicating the request level of the color of the toner [e.g. the reconstruction of the patch pattern for correction is executed according to the set values (the settings of the selection color and the mode) in the UI 104 as illustrated in FIG. 8A, p0057]; and 
(c) specifies the request level indicated by the response and sets the specified request level to an image adjustment process of the printing apparatus [the patch pattern is reconstructed by changing a patch arrangement and the number of patches corresponding to a setting and as shown in at least Figure 6 ... when a patch pattern is reconstructed, the processing is switched based on the setting for what is prioritized, p0043-0044]; and 
an image adjustment processing unit that executes the image adjustment process of the printing apparatus according to the set request levels [In the degradation correction, the patch data for correction is printed, and the image forming apparatus reads the printed patch data ... the gradation correction is executed after the color to be corrected and the correction mode are specified via the UI 104, so that only a color necessary for the user can be corrected with required precision, p0049 & p0058] wherein the inquiry includes a plurality of patch images formed of a single color of the toner and having mutually different densities of the single color [as shown in at least Figure 6, p0043].  
Although Hashizume’s apparatus discloses a user interface for selecting a request level of a color of the toner, Hashizume does not explicitly disclose printing a test chart including an inquiry about a request level of a color of the toner.
	Dobbs discloses in a well-known system from the same field of endeavor [Abstract] where is known to print a distinguishable test pattern for the user to make a request level according to the applied print mode [printer driver 16 is programmed to respond to a selection of print medium 18 by the user by printing a defined test pattern on the medium, the test pattern providing as illustrated plural discrete images corresponding to plural predefined print modes (the images in Fig. 1 being illustrated as nine nearly identical star graphics, but each one understandably distinguishable), the printer driver being programmed further to respond to a selection by the user of one of said images by storing in a memory location, e.g. a memory 20 within computer 14, the print mode corresponding to the one selected image for subsequent printing on print medium 18].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Hashizume the support to print a test chart including an inquiry about a request level of a color of the toner as disclosed by Dobbs because it offers the user options according to the user’s preference as discussed in at least paragraph 0007.
	
Claim 2: Hashizume in view of Dobbs discloses the image forming apparatus according to claim 1, the request level setting unit specifies the request level of density variation [e.g. UI 803 for selecting the correction mode allows the user to select anyone of the efficiency priority, the standard, and the precision priority, p0055], and the image adjustment processing unit selectively executes an automatic adjustment and a manual adjustment according to the request level of the density variation [unlike the first exemplary embodiment, a color to be corrected is not automatically selected in the image forming apparatus but is determined in response to the selection by a user, p0052].  

Claim 4: Hashizume in view of Dobbs discloses the image forming apparatus according to claim 1, wherein the test chart includes a plurality of patches of different colors of the toner, having different shift amounts, respectively [as shown in at least Figure 6, p0043], the request level setting unit specifies a request level of the shift amount [e.g. UI 803 for selecting the correction mode allows the user to select anyone of the efficiency priority, the standard, and the precision priority, p0055], and the image adjustment processing unit executes the image adjustment process according to the request level of the shift amount [the gradation correction is executed after the color to be corrected and the correction mode are specified via the UI 104, so that only a color necessary for the user can be corrected with required precision, p0049 & p0058].  

Claim 5: Hashizume in view of Dobbs discloses the image forming apparatus according to claim 1, wherein the image adjustment processing unit sets at least one of a type and a frequency of the image adjustment process according to the request level [e.g. types of corrections as shown in Figure 8B, 0055-0057].  

Claim 6: Hashizume in view of Dobbs discloses the image forming apparatus according to claim 1, further comprising an image reading apparatus, wherein the request level setting unit causes the image reading apparatus to read the test chart further including the response to the inquiry and specifies the response from image data of the test chart read by the image reading apparatus [when a patch pattern is reconstructed, the processing is switched based on the setting for what is prioritized ... the patch data for correction is printed, and the image forming apparatus reads the printed patch data ... the lookup table can be generated (corrected) using the result of reading [i.e. response from the image data], p0044-0049].  

Claim 7: Hashizume in view of Dobbs discloses the image forming apparatus according to claim 2, wherein the automatic adjustment is calibration of the printing apparatus, in which the patch image is toner developed, the density of the patch image is detected by a sensor in the printing apparatus, and adjustment of the toner density and the toner gradation, adjustment of registration are automatically performed based on the detected density [output image density is data obtained by measuring an output substance with a density meter ... In the degradation correction, the patch data for correction is printed, and the image forming apparatus reads the printed patch data ... the gradation correction is executed by restricting the color to be corrected according to the remaining quantity of the toner in the image forming apparatus, so that execution of unnecessary degradation correction can be avoided and useless consumption of the toner can be reduced. Further, in the case where the division management system tends to restrict a function or the like, the degradation correction which flexibly corresponds to correct the restricted color can be executed. Furthermore, the patch pattern for correction is reconstructed based on a mode at the time of correction, so that the precision and efficiency of correction can be improved, and low-cost degradation correction saving the sheet of paper or a coloring agent can be executed, p0027 & p0049-0051], and the manual adjustment is an adjustment in which a test chart including a patch image for detecting density variation and positional deviation is printed, the test chart is read by an image reading apparatus based on a user operation, and toner density [output image density is data obtained by measuring an output substance with a density meter ... In a second exemplary embodiment, only a portion different from the above-described first exemplary embodiment will be described. In the present exemplary embodiment, unlike the first exemplary embodiment, a color to be corrected is not automatically selected in the image forming apparatus but is determined in response to the selection by a user ... executing e.g. IN-PLANE UNEVENNESS OR MAIN SCANNING UNEVENNESS as shown in Figure 8B, p0027, p0052 & p0055-0057],

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi, US Patent 11079979, is directed to an information processing apparatus receives designation of a level of a print quality requirement concerning a print product, identifies a quality level for each of a plurality of print parameters corresponding to the received level of the print quality requirement concerning the print product based on a table in which the level of a print quality requirement is associated with a quality level for each of the plurality of print parameters, and outputs requirement data representing the identified quality level for each of the print parameters.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672